       Case 3:21-cv-00362-JWD-SDJ               Document 14-2       07/05/21 Page 1 of 2




                                   Declaration of Deelee Morris

       I, Deelee Morris, of Baton Rouge, Louisiana, I declare under penalty of perjury that the

foregoing is true and correct.

       1. I have personal knowledge of the matters stated in this declaration and could

            competently testify to the same if called upon to do so.

       2. On May 28, 2021, I filed a Petition to Seek the Disclosure of Juvenile Records in the

            East Baton Rouge Juvenile Court, in an effort to obtain juvenile arrest videos for a

            BRPD press conference scheduled for 3 p.m. that same day.

       3. For the sake of efficiency, the Petition included a request for a Rule to Show Cause

            why Mr. Frampton should not be held in contempt for his public release of juvenile

            arrest videos without a court order as required by La. Child. Code art 412.

       4. The order was signed around 12 p.m. on May 28, 2021.

       5. When I returned to the office, the City/Parish’s server and internet were down.

       6.   I continually to tried to scan the notice of the filing to her email until 2 p.m., when the

            office closed early for the Memorial Day holiday, but was unsuccessful due to the

            City/Parish server being offline.

       7. I emailed the filing from my house through my phone, upon noticing receipt of the

            scanned copy after the server was back online.

       8. I had no knowledge, until recently notified by the plaintiff, that the body camera

            footage at issue was filed in the public record of this Court.

       9. On or around February 4, 2021 the counsel contacted Mr. Frampton via phone to

            discuss the implications of La. Child. Code art. 412 and the requirements of getting a
       Case 3:21-cv-00362-JWD-SDJ          Document 14-2      07/05/21 Page 2 of 2




          court order from Juvenile Court as it pertained to records of the juvenile’s arrest,

          including specifically the body camera footage.



_S/ Deelee Morris______________________________

Deelee Morris
